         Case 1:19-cr-00909-KPF Document 19 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


                    -v.-                                     19 Cr. 909 (KPF)

 MICHAEL BARRETO,                                                ORDER


                                  Defendant.

KATHERINE POLK FAILLA, District Judge:

      As discussed at the parties’ conference with the Court on this matter on

September 8, 2020, it is hereby ORDERED that the following trial schedule will

be in effect:

                •          Trial will commence on February 22, 2021, at 9:00 a.m.;

                •          The parties’ respective jury charge requests, proposed voir

                           dire questions, and any motions in limine will be due

                           January 25, 2021;

                •          Any opposition papers to motions in limine will be due

                           February 1, 2021; and

                •          The final pretrial conference will be scheduled for February

                           9, 2021, at 3:00 p.m. in Courtroom 618 of the Thurgood

                           Marshall Courthouse, 40 Foley Square, New York, New York.

      SO ORDERED.

 Dated: September 8, 2020
        New York, New York

                                                      KATHERINE POLK FAILLA
                                                     United States District Judge
